Citation Nr: 1817526	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected general anxiety disorder (GAD) prior to June 13, 2017, and in excess of 70 thereafter.  

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected GAD.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to May 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

Subsequently, in an October 2017 rating decision, the RO increased the Veteran's evaluation for his service-connected GAD.  The RO assigned a 70 percent rating, effective June 13, 2017.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing is in the Veteran's file.  At the hearing, the Veteran granted waiver of initial consideration by the RO of any additional evidence received. 

The question of entitlement to a TDIU was raised by the evidence of record.  As such, the Board has also included the claim for entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to service connection for residuals of a stroke, to include as secondary to service-connected GAD and entitlement to TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 13, 2017, the Veteran's service-connected GAD was productive of occupational and social impairment with reduced reliability and productivity.

2.  Since June 13, 2017, the Veteran's service-connected GAD is productive of occupational and social impairment, with deficiencies in most areas; however, total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  Prior to June 13, 2017, the criteria for a disability rating in excess of 50 percent for the Veteran's service-connected GAD have not been met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2017).

2.  Since June 13, 2017, the criteria for a disability rating in excess of 70 percent for the Veteran's service-connected GAD have not been met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veteran was provided VA medical examinations in October 2012, June 2017 and February 2018.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's GAD was rated as 50 percent disabling prior to June 13, 2017, and as 70 percent disabling thereafter, under Diagnostic Code 9400 under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under Diagnostic Code 9400, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).
Prior to a recent revision, VA adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2017).  Though this Manual has since been revised, the October 2012 examination noted below was provided while the DSM-IV was still extant.  Under that Manual, diagnoses many times will include an Axis V diagnosis and a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. 

Prior to June 13, 2017

Following a review of the evidence of record, the Board concludes that the Veteran's GAD did not result in occupational and social impairment with deficiencies in most areas, or even more severe total occupation and social impairment, prior to June 13, 2017.  Thus, a higher initial schedular rating, in excess of 50 percent, is not warranted.

The October 2012 VA examination report shows that the Veteran experienced depressed mood, anxiety, disturbances of motivation and mood.  The Veteran noted increased pacing and psychomotor agitation.  The VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  A November 2013 VA medical health note shows that the Veteran was alert and oriented, had good eye contact and his voice was of normal rate, rhythm and volume.  His hygiene and grooming were good.  His thought process was linear and his thought content was appropriate.  No suicidal or homicidal ideations were noted. 

The evidence does not show suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); or impaired impulse control (such as unprovoked irritability with periods of violence).  Nor are there any other reported or observed manifestations, not included in the rating schedule, which would indicate a rating in excess of 50 percent is appropriate.  

Further, a GAF score of 61 was assigned.  GAF scores between 61 and 70 indicate mild symptoms and impairment that correspond to those demonstrated by the Veteran.  Accordingly, the Board finds that the preponderance of the competent medical evidence is against the assignment of a 50 percent evaluation for GAD disability prior to June 13, 2017.  As the Veteran's symptoms did not meet the rating criteria for a higher 70 percent disability rating, it follows that his symptoms also did not meet the even more severe rating criteria for an increased 100 percent disability rating for this period on appeal.  

Since June 13, 2017

Following a review of the evidence of record, the Board concludes that the Veteran's GAD has not resulted in occupational and social impairment with deficiencies in most areas, or even more severe total occupation and social impairment.  Thus, a higher initial schedular rating, in excess of 70 percent, is not warranted.

The June 2017 VA examination report shows that the Veteran experienced depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, persistent delusions or hallucinations and neglect of personal appearance and hygiene.  The Veteran noted that his mind would "race" which would impact his sleep, that he worried too much and had poor concentration.  It was noted that the Veteran would have auditory hallucinations of his deceased mother.  

At his January 2018 Board hearing, the Veteran reported trouble sleeping, being angry, washing his hands many times and short term memory loss.  He had noted that he had thought about suicide, but that his last ideation had been over a year.  The Veteran's wife noted that he was "uptight all the time."  

The February 2018 VA examination report shows that the Veteran experienced anxiety, chronic sleep impairment, mild memory loss, neglect of personal appearance and hygiene.  It was noted that he maintained a good relationship with his wife of 18 years.  He saw friends "once in a while."  He denied suicidal or homicidal ideations.  Short term memory loss was noted.  

The Board does not find that the Veteran's symptoms are generally of similar severity, frequency, and duration as those described in the higher rating criteria for a 100 percent disability rating.  Both VA examiners noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  Further, the evidence does not show that the Veteran has displayed gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

In sum, the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent prior to June 13, 2017 and in excess of 70 percent, thereafter, for the Veteran's service-connected GAD; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial disability rating in excess of 50 percent for GAD prior to June 13, 2017, and 70 percent thereafter, is denied. 


REMAND

With regard to the Veteran's claim for service connection for residuals of a stroke, to include as secondary to service-connected GAD, at the Veteran's January 2018 Board hearing, he stated that was seeking treatment for his condition at a VA Medical Center.  He indicated that a VA examiner had told him that his stroke was due to his anxiety a year prior to the hearing.  The Veteran's wife concurred.  A review of the claims file reflects that VA treatment records have not been associated with the claims file since March 2014.  As there are potentially outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant ongoing medical records should be requested.

Next, the Veteran's claim for entitlement to TDIU must also be remanded, as it is inextricably intertwined with the Veteran's service connection claim.  At the Veteran's January 2018 Board hearing, he indicated that due to his stroke, he had not returned to his job at the Post Office.  Here, the remanded claim may affect the claim of TDIU if it is granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with appropriate 38 C.F.R. § 3.159(b) notice of the evidence and information needed to establish entitlement to a TDIU, and afford him opportunity to respond.  Allow an appropriate amount of time for response and associate the notification with the claims file.  All action necessitated by any response should be accomplished.

2.  Obtain relevant treatment records dating since March 2014 from the appropriate VA Medical Center(s) in Texas, to include the centers in San Antonio and Houston.  If no relevant records exist, the claims file should be annotated to reflect such, and the Veteran notified of such.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


